DETAILED ACTION

Allowable Subject Matter

1. 	Claims 1-15 are allowed. 


Examiner’s Statement of Reasons for Allowance

2. 	The following is an Examiner’s statement of reasons for allowance: 

	The following claim limitations in claims 1, 6 and 11, would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	The prior art made of record, to "Near Optimal Multiple Choice Index Selection for Relational Databases" by T. I. GONDEM; in view of Bestgen et al. (2003/0120682 Al).., neither anticipates nor renders obvious “constructing a bi-partite graph comprising a first and a second vertex set and an edge set, wherein the first and the second vertex set are a set of searches in both partitions of the bi-partite graph, wherein each edge of the edge set connects a vertex in the first vertex set and a vertex in the second vertex set, and wherein each of the plurality of primitive searches is covered by at least one index in the minimal set of indices; and performing relational data analysis using the minimal set of indices for input queries.....”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154